Citation Nr: 0635518	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  02-21 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a right hip 
condition.

3.  Entitlement to service connection for right leg numbness.

4.  Entitlement to service connection for a neck condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from June 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The instant issues were remanded for additional development 
in August 2004.


FINDINGS OF FACT

1.  A chronic low back disability was not manifest during 
service and arthritis was not manifest within one year of 
separation.  The veteran's current back condition is not 
related to service.

2.  The veteran's current right hip condition was not 
manifest in service and is unrelated to service.

3.  The veteran's complaints of right leg numbness are 
related to her back condition; right leg numbness was not 
manifest in service and is unrelated to service.

4.  The veteran's current neck condition is not related to 
service.


CONCLUSIONS OF LAW

1.  A back condition was not incurred in or aggravated by 
active service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  A right hip condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).

3.  A disability manifested by numbness in the right leg was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  A neck condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
January 2001, after the enactment of the VCAA.  A letter 
dated in March 2001, before the initial adjudication, 
informed the veteran of the evidence necessary to support a 
claim of entitlement to service connection.  It also 
explained that VA would make reasonable efforts to assist the 
veteran in obtaining evidence necessary to support her claim.  
She was asked to identify evidence in support of her claim.  

A letter dated in September 2004 informed the veteran 
regarding the evidence necessary to substantiate her claim 
and requested that she identify evidence in support of it.  
The letter explained how VA would help her obtain evidence in 
support of her appeal.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  For the foregoing reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.

In addition, identified treatment records have been obtained 
and associated with the record.  A VA examination has been 
conducted.  Neither the veteran nor her representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Factual Background

Service medical records indicate that the veteran was 
admitted to an Army Hospital in July 1979 after falling from 
a ladder on a confidence course.  Pertinent physical findings 
were limited to the right wrist and shoulder.  The diagnoses 
were fracture of the right distal radius and contusion of the 
right shoulder.  The veteran was hospitalized for one week, 
then discharged for 30 days of convalescent leave.  In 
January 1980, she complained of low back pain without trauma.

In June 1980, the veteran complained of thoracic and lumbar 
back pain.  She reported a history of trauma to her hip at 
age 14.  Mild scoliosis was noted, and the right pelvic crest 
was higher than the left.  The provider noted that the 
problem had existed prior to service.  

On discharge examination in May 1982, the veteran denied 
recurrent back pain, bone and joint deformity, arthritis, 
rheumatism, and bursitis.  Her spine and lower extremities 
were found to be normal, and she was determined to be 
qualified for separation.

A private treatment record dated in February 1986 notes back 
ache, headache, and ear ache.  The pain radiated from the 
neck to the lumbar area.  The problem was of 3 days duration.  
The assessment was possible influenza.  An April 1988 record 
indicates the veteran's complaints of back pain.  She 
reported stiffness in her spine.  In December 1989, the 
veteran reported that she had hurt her back at work and had 
been going to a doctor and a chiropractor.  The provider also 
noted that the veteran had complained about a knot behind her 
neck and was told that it was a  muscle.  

A private medical record dated in June 1992 notes the 
veteran's report of right hip pain radiating to the right 
leg.  Examination of the back revealed mild lumbar curvature 
to the right, left scapular prominence and level hips.  The 
vertebrae were nontender and straight leg raising was 
negative.  The assessment was sciatic strain.  

A January 1993 record shows that the veteran complained of 
pain in the right hip.  She indicated that the pain had 
occurred on and off for several months.  There was no muscle 
weakness or numbness.  She indicated that the only history of 
trauma to the back was a fall during service.  She reported 
that she had undergone several weeks of physical therapy at 
that time and it resolved.  

X-rays were taken of the veteran's lumbar spine in January 
1993.  There was a moderate scoliosis involving the lumbar 
spine convex to the left.  There was no evidence of 
spondylolisthesis, spondylolysis, or destructive lytic or 
sclerotic lesion.  Disc spaces were somewhat difficult to 
evaluate due to scoliosis, but the examiner opined that they 
were relatively well maintained.  Aside from the scoliosis, 
he determined that the examination was otherwise 
unremarkable.  

A January 1993 X-ray of the right hip was negative for 
fracture, malalignment, or significant arthritic change.  A 
small os acetabuli was present at the superolateral aspect of 
the right acetabulum.  There were no other significant 
findings.

A March 1993 record shows an assessment of right greater 
trochanteric bursitis.  

In May 1997, the veteran reported that her husband had 
noticed a raised knot on her neck.  

A VA examination was carried out in February 2005.  The 
veteran reported a fall in July 1979 during basic training.  
The examiner noted that there was no documentation at that 
time of low back complaints.  He indicated that the veteran 
was seen for back pain in January 1980 and that a provider 
had noted mild leftward upper lumbar rota scoliosis.  The 
veteran indicated that she  suffered from back pain on her 
discharge from service.  She reported that she had suffered 
from neck pain since her fall in 1979.  The examiner noted 
that there was no documentation of evaluation for a neck 
problem during service, and that there was no documentation 
on exit physical examination in May 1982.  However, the 
veteran reported that she was suffering from neck pain at the 
time of her discharge.  With respect to the claimed right leg 
numbness, the veteran stated that she had experienced that 
symptom since the 1980s.  The examiner noted that the veteran 
was not evaluated for complaints of leg numbness while in 
service.  The veteran reported having experienced right hip 
pain since 1993.  The examiner noted that the veteran had 
been assessed with bursitis, but that she had not been 
treated for such condition during service.  After physical 
examination, the diagnoses were cervical strain secondary to 
degenerative disc disease, chronic low back strain secondary 
to degenerative disc disease and degenerative arthritis, mild 
bursitis of the right hip, and right leg numbness secondary 
to intermittent radicular symptoms from the low back 
condition.

The examiner opined that the veteran's low back condition 
with intermittent right radiculopathy was less likely than 
not secondary to the incident in service.  He noted that MRI 
findings revealed annular tear points that suggested a more 
recent injury and major trauma to the low back.  He pointed 
out that service records did not document a low back 
condition except the one instance when the veteran complained 
of back pain and was assessed with scoliosis.  He noted that 
scoliosis was a congenital condition and was thus not related 
to military service.  

With respect to the claimed neck condition, the examiner 
pointed out that there was no documentation of treatment or 
evaluation during service for a neck condition.  He noted 
that MRI findings suggested a major traumatic event, but not 
necessarily the incident in July 1979.  He concluded that the 
veteran's cervical spine condition was less likely than not 
secondary to military service.  

The examiner concluded that the veteran's right hip bursitis 
was less likely than not related to military service.  He 
indicated that the bursitis was an acquired condition and 
that no documentation of treatment for the right hip was 
noted in the veteran's service records.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 

	Low Back Condition and Right Leg Numbness

The veteran currently carries a diagnosis of chronic low back 
strain secondary to degenerative disc disease and 
degenerative arthritis, and right leg numbness secondary to 
intermittent radicular symptoms from the low back condition.  
Having carefully reviewed the record, the Board concludes 
that service connection is not warranted for this disability.  
In this regard, the Board notes that the veteran made only 
one complaint referable to her back during service, and that 
such complaint resulted in a diagnosis of scoliosis.  She 
denied recurrent back pain on discharge examination in May 
1982.  The record demonstrates that the veteran did not seek 
treatment for back problems until 1989, when she reported a 
work related injury.  X-rays taken in January 1993 were 
unremarkable aside from scoliosis.  Moreover, the VA examiner 
concluded that the current low back disability was not 
related to service, noting that there was no evidence of 
treatment for a back injury in service, and pointing out that 
MRI findings suggested a more recent traumatic injury.  He 
noted that the veteran's complaints of leg numbness were 
related to her low back disability.  He also noted that 
scoliosis was a congenital condition and not related to 
service.

The grant of service connection requires competent medical 
evidence to establish a diagnosis and, as in this case, 
relate the diagnosis to the veteran's service.  The evidence 
establishes that the veteran's low back disability and 
associated right leg numbness are not related to service.  
The veteran is a layperson, and her own opinion regarding 
onset or cause is not competent.  

As noted above, service connection is granted for a 
disability resulting from in-service disease or injury.  The 
preponderance of the evidence is against the claim and the 
doctrine of reasonable doubt is not applicable.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

	Right Hip Condition

The veteran has been diagnosed with mild bursitis of the 
right hip.  On review of the evidence pertaining to this 
claim, the Board concludes that service connection is not 
warranted.  As noted previously, the service medical records 
are negative for any diagnosis or abnormal finding pertaining 
to the veteran's right hip.  The VA examiner concluded that 
the condition was an acquired one and that it was not related 
to service.  Moreover, the veteran has reported that problems 
with her right hip began in 1993.  Private medical records 
support that 1993 was the date of onset of bursitis of the 
right hip.  The evidence demonstrates that the veteran's 
right hip bursitis is not related to service.  Accordingly, 
service connection must be denied.  

To the extent that she has implied that she has had hip pain 
since service, the assertion is unsupported and not credible.  
Far more probative is the January 1993 report for treatment 
purposes that se had had hip pain of several months duration.  
Her statements for treatment purposes are consistent with the 
service records, is a statement against interest and is far 
more reliable made in support of this claim.

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

        Neck Condition

The veteran's neck condition has been diagnosed as cervical 
strain secondary to degenerative disc disease.  The Board has 
concluded that service connection is not warranted for this 
disability.  The first post-service complaint of neck 
problems was between 1986 and December 1989, years after 
discharge from service.  The VA examiner concluded that the 
veteran's current neck disability was not related to her 
service, pointing out that examination findings suggested a 
more recent, major traumatic event as the cause of the 
disability.  He also noted that there was no documentation of 
treatment for a neck disability in service.  Furthermore, her 
complaint in 1986 seemed to indicate a recent onset, rather 
than an onset in service.

As discussed above, the grant of service connection requires 
competent medical evidence to establish a diagnosis and, as 
in this case, relate the diagnosis to the veteran's service.  
The evidence establishes that the veteran's neck disability 
is not related to service.  The veteran is a layperson, and 
her own opinion regarding cause is not competent.  Any 
assertion of an in-service onset is inconsistent with the 
contemporaneous records and her treatment records dated in 
the 1980s.

As noted above, service connection is granted for a 
disability resulting from in-service disease or injury.  The 
preponderance of the evidence is against the claim and the 
doctrine of reasonable doubt is not applicable.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).




ORDER

Entitlement to service connection for a back condition is 
denied.

Entitlement to service connection for a right hip condition 
is denied.

Entitlement to service connection for right leg numbness is 
denied.

Entitlement to service connection for a neck condition is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


